DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/10/2021 and 1/04/2021 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nagy et al. (US 4477771), hereinafter ‘Nagy’.

Regarding Claim 1, Nagy teaches a radio frequency measurement system, comprising: a sample conditioning system designed to control conditions of a sample (Col. 3, Lines 34-47 collected particles are incinerated taken place by heating to desired incineration temperature); a cavity in communication with the sample conditioning system (Abstract particulates collected in resonant cavity); at least one radio frequency probe (Fig. 1, probe 36) configured to transmit and receive radio frequency signals through the cavity containing the sample (Fig. 1, 36-46; Col. 3, Lines 57-67 excitation of probe 32 and same probe picks up reflected microwave; Col. 4, Lines 25-33); and a control unit configured to determine at least one characteristic of the sample based on the received radio frequency signals under the controlled conditions (Col. 4, Lines 48-56 detector 44 coupled to output device/meter 46 to determine dielectric constant; Col. 1, Lines 12-20 determining when the incineration should occur; Col. 4, Lines output device will signal an automatic incineration and alarm indicating with the limit of soot accumulation has been reached; Col. 5, Lines 9-27 by determining resonant condition and the frequency, the amount of dielectric loading is determined).

Regarding Claims 2 and 3, Nagy further teaches wherein the sample conditioning system adjusts a temperature of the sample and amount of moisture in the sample (Col. 1, Lines 15-19 generate excessive temperatures; Col. 3, Lines 43-47 heating to a temperature where particulates are incinerated; as air temperature increases humidity/moisture decrease).

Regarding Claim 4, Nagy further teaches a first sensor disposed in a conduit disposed upstream of the sample conditioning system (Fig. 1, sensing probe 36 connected to coaxial cable and waveguide; Col. 3, Lines 57-60; Fig. 3, probe 64 coupled to coaxial cable 66 in port 62) and a second sensor disposed in a conduit disposed downstream of the sample conditioning system (Fig. 3, second probe 64 downstream coupled to coaxial cable 66 in port 62; Col. 3, Lines 65-67 probe excites and senses), wherein the control unit uses closed loop control to control the conditions of the sample (Col. 4, Lines 59-62 output device will signal automatic regeneration).

Regarding Claim 5, Nagy teaches a radio frequency measurement system, comprising: a non-conductive conduit through which a sample is passed (Col. 1, Lines 25-39 dielectric filter through which soot sample is passed; Fig. 1, ceramic filter 22 having inlet passages as shown in Fig. 2); a conducting cavity positioned around at least a portion of the non-conductive conduit (Fig. 1, steel housing 18 and steel housing 10); at least one radio frequency probe (Fig. 1, probe 36) configured to transmit and receive radio frequency signals through the conducting cavity (Fig. 1, 36-46; Col. 3, Lines 57-67 excitation of probe 32 and same probe picks up reflected microwave; Col. 4, Lines 25-33; Fig. 3, one probe upstream 64 and second downstream 64); and a control unit configured to determine at least one characteristic of the sample based on the received radio frequency signals (Col. 4, Lines 48-56 detector 44 coupled to output device/meter 46 to determine dielectric constant; Col. 1, Lines 12-20 determining when the incineration should occur; Col. 4, Lines output device will signal an automatic incineration and alarm indicating with the limit of soot accumulation has been reached; Col. 5, Lines 9-27 by determining resonant condition and the frequency, the amount of dielectric loading is determined).

Regarding Claim 6, Nagy further teaches where the non-conductive conduit (Col. 2, Lines 26-28 filter having surrounding cylindrical wall 23) and the conducting cavity have an annular configuration (Col. 2, Lines 11-18 cylindrical housings).

Regarding Claim 7, Nagy further teaches where the non-conductive conduit directs the sample within a specific region of the conducting cavity (Fig. 1, filter 22 directs sample within inner housing 18; Col. 2, Lines 11-21 particulate trap for exhaust).

Regarding Claims 8 and 9, Nagy further teaches wherein the specific region is a region of low electric field or high electric field (Col. 3, Line 57-Col. 4, Line 2 controlled excitation of microwave probe; thus varying fields produced further permittivity increase as disclosed). 

Regarding Claim 10, Nagy further teaches wherein the radio frequency probe is not exposed to the sample (Fig. 3, downstream probe 64 exposed after filter; Col. 5, Lines 58-67 filter material is so pattern of soot dispersion throughout the filter media is uniform).

Allowable Subject Matter
Claims 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 11, the closet prior art fails to disclose “a sample cavity having a port for introducing a sample; a measurement cavity; a movable filter element passing between the sample cavity and the measurement cavity; at least one radio frequency probe configured to transmit and receive radio frequency signals through the measurement cavity” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 12 would also be allowable due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868